Citation Nr: 0911664	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-09 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for breast cancer, to 
include on the basis of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In February 2009, the Veteran presented personal testimony 
during a Central Office hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.

The Board notes that the Veteran has expressed his desire to 
include other disabilities in his claim and have them 
considered as part of an aggregate condition, including 
hearing loss, foot ailments, hypertension, tinnitus, and 
diabetes.  These matters are not currently before the Board 
and are referred to the RO for further development.


FINDING OF FACT

Breast cancer is not a disability for which service 
connection is presumed for those Veterans exposed to 
herbicides; the disability was not present until many years 
after service; and the disability is otherwise unrelated to 
the Veteran's service.


CONCLUSION OF LAW

Breast cancer was not incurred in or aggravated by active 
duty, nor may its incurrence or aggravation during such 
service be presumed.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in December 2004, prior to its 
initial adjudication of the claim.  Although the Veteran was 
not provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability for which service connection is sought until March 
2006, after the initial adjudication, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  As explained below, the Board has 
determined that service connection is not warranted for the 
Veteran's breast cancer.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim until 
after the initial adjudication was no more than harmless 
error.

With respect to the duty to assist, the Board notes that the 
Veteran's service treatment records and pertinent VA medical 
records have been obtained.  The Board acknowledges that the 
Veteran's service personnel records have not been obtained, 
as requested by the Veteran and his representative.  The 
Veteran contends that his service records will be able to 
confirm that he exposed to herbicides sometime during his 
service in Camp Pendleton, California, Hawaii, and Okinawa.  
However, the Board notes that while these records will be 
able to confirm the dates and locations of the Veteran's 
service, they will not be able to confirm exposure to 
herbicides.  Thus, the Board finds that the Veteran's 
personnel records would not provide additional evidence to 
substantiate the Veteran's contention that he was exposed to 
herbicides while in service.  Furthermore, as shown below, 
even if the Veteran provided proof that he was exposed to 
herbicides during service, his claim would still fail.  
Consequently, VA has no duty to obtain the Veteran's 
personnel records and the lack of such records is not 
prejudicial to the Veteran's claim.

Although the Veteran was not afforded a VA examination in 
response to his breast cancer claim, the Board has determined 
that no such examination is required in this case because the 
medical evidence currently of record is sufficient to decide 
the claim and there is no reasonable possibility that such an 
examination would result in evidence to substantiate the 
claim.  In this regard, the Board notes that no pertinent 
abnormality was found on the Veteran's examination for 
discharge, and there is no competent evidence suggesting that 
the Veteran's breast cancer is related to exposure to 
herbicides in service or otherwise related to service.  See 
38 C.F.R. § 3.159(c)(4).

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The law provides that a veteran who served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, such as 
Agent Orange, absent affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, certain enumerated diseases shall be service 
connected if the requirements of 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).

With regard to disorders claimed to be attributable to 
herbicide/Agent Orange exposure, the law provides that for 
veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is prescribed.  
The specified diseases are: chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, trachea, or larynx).  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Additionally, as a 
result of amendments to 38 C.F.R. § 3.309(e), Type-II 
diabetes mellitus and chronic lymphocytic leukemia (CLL) were 
also added to the list of diseases for which presumptive 
service connection can be established.  See 66 Fed. Reg. 
23166 (May 8, 2001); 68 Fed. Reg. 59540 (October 16, 2003).

VA has determined that a positive association does not exist 
between other nonspecified diseases and herbicide exposure.  
72 Fed. Reg. 32,395 - 32,407 (June 12, 2007).  VA has also 
previously determined that there is no positive association 
between exposure to herbicides including Agent Orange, and 
any other condition for which it has not specifically 
determined a presumption of service connection is warranted.  
61 Fed. Reg. 41,446 (1996); 59 Fed. Reg. 341-46 (1994).

Service connection may presumed, for certain chronic 
diseases, which are manifested to a compensable degree (10 
percent for cancer) within a prescribed period after 
discharge from service (one year for cancer), even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by probative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Analysis

The Veteran contends that his current breast cancer condition 
stems from his active duty service.  He believes that he was 
exposed to herbicides while in service and that this exposure 
caused his breast cancer.

VAMC treatment records indicate that the Veteran was 
diagnosed with breast cancer shortly after undergoing a 
bilateral reduction mamoplasty in July 2004.  Statements from 
the Veteran's treating physicians dated in October 2004 and 
February 2005 reveal that the Veteran has been receiving 
treatment for breast cancer including radiation therapy at 
the West Los Angeles VA Hospital.  

However, breast cancer is not classified as one of the 
enumerated diseases associated with herbicide exposure under 
38 C.F.R. § 3.309(e).  Because the disability for which the 
Veteran is claiming service connection based on exposure to 
herbicide is not listed under 38 C.F.R. § 3.309(e), the 
Veteran is not entitled to service connection for this 
disability on a presumptive basis stemming from his exposure 
to herbicides in service.  However, the regulations governing 
presumptive service connection for herbicide exposure do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (1994).  Accordingly, the Board will proceed to 
evaluate the Veteran's claim under the provisions governing 
direct service connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303.

With respect to whether service connection is warranted on a 
direct basis for breast cancer, the Board notes that the 
Veteran's service treatment records reveal that the Veteran 
never complained of nor was treated for breast cancer while 
in service.  As noted above, objective medical findings of 
breast cancer were first shown in 2004, many years after the 
Veteran's separation from active service.  Accordingly, the 
Veteran is not entitled to presumptive service connection for 
this disability based on it being a chronic disease listed in 
38 C.F.R. § 3.309(a).   Moreover, the objective medical 
evidence of record, while demonstrating the Veteran's 
diagnosis and treatment of breast cancer, fails to link this 
condition to the Veteran's service or to potential herbicide 
exposure while in service.  
In essence, the only evidence linking the Veteran's current 
breast cancer disability to service or herbicide exposure is 
his own assertions.  However, as a layperson he is not 
competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, the 
Board must conclude that service connection is not warranted 
for the Veteran's claimed breast cancer disability.  In 
reaching this decision, the Board has determined that the 
benefit-of-the doubt rule is not applicable to this claim 
because the preponderance of the evidence is against the 
claim.


ORDER

Entitlement to service connection for breast cancer, to 
include on the basis of herbicide exposure, is denied



____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


